                 Case 2:20-cv-00647-JCC Document 7 Filed 05/08/20 Page 1 of 4




 1                                                    THE HONORABLE JOHN C. COUGHENOUR

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
     AMAZON.COM SERVICES LLC,
 9
                               Petitioner,                 No. 2:20:cv-00647-JCC
10
            v.                                             UNOPPOSED MOTION FOR
11                                                         ENTRY OF JUDGMENT BY
     DAVID BARSKY,                                         CONFESSION
12
                               Respondent.                 Noted on Motion Calendar:
13                                                         May 8, 2020
14
            Petitioner Amazon.com Services LLC (“Amazon”) submits this Unopposed Motion for
15
     Entry of Judgment by Confession against Respondent David Barsky (“Barsky”).
16
                                         I.     BACKGROUND
17
            On August 28, 2019, Barsky filed a demand for arbitration (the “Demand”) with the
18
     American Arbitration Association (the “AAA”), entitled David Barsky and Best Warehouse
19
     Deals LLC v. Amazon.com, Inc., Case No. 01-18-0004-4731. The Demand alleged claims
20
     arising from Amazon’s suspension of Barsky’s third-party seller accounts for various violations
21
     of the parties’ contract and Amazon selling policies. Barsky sought damages of up to
22
     $110,663.85, plus fees and costs. Amazon filed counterclaims against Barsky on
23
     September 12, 2019, for breach of Contract, violation of the Computer Fraud and Abuse Act
24
     (CFAA), and violation of the Washington Consumer Protection Act (CPA).
25
            In its counterclaims, Amazon alleged Barsky defrauded Amazon and its customers by
26
     creating, purchasing, and operating a ring of covert seller accounts without authorization using
27

     UNOPPOSED MOTION FOR JUDGMENT                                             Davis Wright Tremaine LLP
                                                                                        L AW O FFICE S
     (2:20:cv-00647-JCC) - 1                                                      920 Fifth Avenue, Suite 3300
                                                                                    Seattle, WA 98104-1610
                                                                             206.622.3150 main · 206.757.7700 fax
               Case 2:20-cv-00647-JCC Document 7 Filed 05/08/20 Page 2 of 4




 1 pseudonyms or other false credentials to deceive Amazon and its customers. Amazon also

 2 alleged it had received numerous complaints that Barsky used these fraudulent accounts to sell

 3 counterfeit products and that Barsky defrauded Amazon and its customers by fabricating

 4 invoices to misrepresent his inventory sourcing. Amazon sought dismissal of Barsky’s claims,

 5 damages of up to $75,000.00, and attorneys’ fees and costs.

 6          On January 17, 2019, the AAA duly appointed Ramina Dehkhoda-Steele as the Arbitrator

 7 in this matter. The parties held an evidentiary hearing on February 10, 2020. The locale of the

 8 arbitration was Seattle, Washington.
 9          On March 12, 2020, Arbitrator Dehkhoda-Steele issued an interim award in Amazon’s

10 favor. Arbitrator Dehkhoda-Steele found that Barsky “was not able to provide any credible

11 evidence or testimony to substantiate their claims” and dismissed Barsky’s claims with

12 prejudice. The arbitrator concluded that Amazon “presented credible testimony and

13 documentary evidence on each of [its] counterclaims.” The arbitrator ordered Barsky to pay

14 Amazon $60,000.00 on its counterclaims, plus attorneys’ fees and costs. The arbitration award is

15 included as Exhibit A to the Complaint in this action.

16          Pursuant to the arbitrator’s award, Amazon filed a request for fees and costs in the

17 amount of $194,832.71 on April 3, 2020.

18          Before the issuance of a final award, the parties entered a confidential settlement

19 agreement, in which Barsky agreed to entry of this judgment. The Parties’ settlement agreement

20 provides that Washington law governs.

21                           II.    BASIS FOR ENTRY OF JUDGMENT
22          Federal courts have authority to enter judgments by confession (see F.D.I.C. v. Aaronian,

23 93 F.3d 636, 641 (9th Cir. 1996) (citing D.H. Overmyer Co., Inc. v. Frick Co., 405 U.S. 174, 185

24 (1972)), which are expressly permitted under Washington law. RCW 4.60.050. “A district court

25 need not hold a hearing into the validity of a confession of judgment clause unless the debtor has

26 pleaded facts which, if proven, would demonstrate that he did not voluntarily, intelligently and

27 knowingly waive his right to prejudgment notice and hearing.” Aaronian, 93 F.3d at 641

     UNOPPOSED MOTION FOR JUDGMENT                                             Davis Wright Tremaine LLP
                                                                                        L AW O FFICE S
     (2:20:cv-00647-JCC) - 2                                                      920 Fifth Avenue, Suite 3300
                                                                                    Seattle, WA 98104-1610
                                                                             206.622.3150 main · 206.757.7700 fax
              Case 2:20-cv-00647-JCC Document 7 Filed 05/08/20 Page 3 of 4




 1 (citations omitted). Here, Barky has received the complaint in this action and waived service,

 2 and he thus has notice. He has executed a confession of judgment, attesting that he did so

 3 knowingly, intelligently, and voluntarily with the advice of counsel. Thus, no hearing is

 4 necessary for the Court to enter the proposed judgment included with this motion.

 5

 6          DATED this 8th day of May, 2020.

 7
                                                    DAVIS WRIGHT TREMAINE LLP
 8                                                  Attorneys for Amazon.com Services LLC
 9
                                                    By s/ John A. Goldmark
10                                                     John A. Goldmark, WSBA #40980
                                                       Robert Miller, WSBA #46507
11                                                     Sara A. Fairchild, WSBA #54419
                                                       920 Fifth Avenue, Suite 3300
12                                                     Seattle, WA 98104-1610
                                                       Telephone: (206) 622-3150
13                                                     Email: johngoldmark@dwt.com
                                                                robertmiller@dwt.com
14                                                              sarafairchild@dwt.com
15

16

17

18
19

20

21

22

23

24

25

26

27

     UNOPPOSED MOTION FOR JUDGMENT                                           Davis Wright Tremaine LLP
                                                                                      L AW O FFICE S
     (2:20:cv-00647-JCC) - 3                                                    920 Fifth Avenue, Suite 3300
                                                                                  Seattle, WA 98104-1610
                                                                           206.622.3150 main · 206.757.7700 fax
              Case 2:20-cv-00647-JCC Document 7 Filed 05/08/20 Page 4 of 4




 1                           CERTIFICATE OF ELECTRONIC SERVICE

 2         I hereby certify that on May 8, 2020, I caused the foregoing to be electronically filed with

 3 the Clerk of the Court using the CM/ECF system, which will send notification of such filing to

 4 those attorneys of record registered on the CM/ECF system.

 5         I hereby certify that I caused the document to which this certificate is attached to be

 6 delivered to the following as indicated:

 7
     David Barsky                                           Messenger
 8   717 100th Terrace                                      Via Electronic Filing
     Plantation, FL 33324                                   Federal Express
 9
                                                            First Class Mail                       
10                                                          Email

11

12
           DATED and signed this 8th day of May, 2020 at Redmond, Washington.
13

14

15
                                                         Susan Bright
16

17

18
19

20

21

22

23

24

25

26

27

     UNOPPOSED MOTION FOR JUDGMENT                                             Davis Wright Tremaine LLP
                                                                                        L AW O FFICE S
     (2:20:cv-00647-JCC) - 4                                                      920 Fifth Avenue, Suite 3300
                                                                                    Seattle, WA 98104-1610
                                                                             206.622.3150 main · 206.757.7700 fax
